DETAILED ACTION
The amendment filed 24 May 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:   In particular, claim 31 recites use of siRNA, which involves use of materially and structurally different molecule and further involves use of different administration protocols and considerations versus that originally presented.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 31 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The rejection of claim(s) 1 under 35 U.S.C. 112, first paragraph, for lack of enablement is withdrawn due the amendment of the claims.

The rejection of claim(s) 1 under 35 U.S.C. 102 (a)(2) as being anticipated by Postrel (U.S. prepub 20180086817) is withdrawn due to the inventor of ‘817 being changed to that of the inventor of this application.

Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 & 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
No proper antecedent basis nor conception in context with that described in the specification at the time of filing the instant application is apparent for the broader recitation of “being effective to reduce [any] protein misfolding”, versus specifically reducing “amyloid-cystatin protein aggregates” as recited in original claim 7, for example.  Note further that any putative disclosure in the reference Sweeney et al. cannot be used as basis for amending the claims in this application.
Applicant does not indicate exactly where this particular generic limitation is contemplated in context with the original claims, as asserted on page 5 of the response.  Note that the originally submitted specification, which contains no pp#s, is how the Examiner determines contemplation, versus relying on the published pre-publication.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25, 26, & 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
First, claims 25, 26 & 30 recite improper Markush language.  For example, the claims must recite elements as “selected from the group consisting of… and…”.   Otherwise, elements must be recited in the alternative (i.e., “or”) if not using Markush language.
Second, it is not clear in claim 25 what a “derivative thereof” refers” (i.e., as it relates to either a derivative of “glutathione” or to “N-acetyl cysteine” or both).
Third, the boundaries of the functional language “or a derivative thereof” or “biosimilars thereof” is also unclear because the claims do not provide a discernable boundary on what structurally within the recited compounds results in the recited functional language of a “derivative thereof” or “biosimilars thereof”, versus when any such putative structural changes no longer constitute a derivative or biosimilar thereof (i.e., as it relates to claims 25 & 30).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For example, amending these claims to “comprising further administration of an…” may obviate this rejection.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1 & 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahidi et al (2017; IDS Ref #3).
Shahidi et al teach treating a rat model of Alzheimer’s disease intrahippocampally with the antioxidant N-acetyl cysteine (NAC) on pages 142-143 & 147, and observing no Aβ-prevention of memory after administration of NAC; thereby, anticipating claims 1 & 25.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 25 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahidi et al (2017; IDS Ref #3) and Giustarini et al (2012; IDS Ref # 13).
Shahidi et al is as discussed above.  However, Shahidi et al do not teach treating subjects with amyloid disease NAC derivatives, such as N-acetylcysteine ethyl ester (NACET).
Giustarini et al. teach oral administration of NACET or NAC to Sprague-Dawley rats with the antioxidants N-acetylcysteine ethyl ester (NACET) and N-acetyl cysteine (NAC), in order to access oral bioavailability, which may explain why no beneficial effects from oral administration of NAC was confirmed during a large clinical trial using NAC to treat oxidative-stress-related disorders, such as Alzheimer’s disease (i.e., as it relates to claims 23 & 26), or for those “at risk for” such as taught by Shahidi et al..
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute NACET for NAC in Shahidi’s model for treating Alzheimer’s disease with a reasonable expectation of success for being able to assess the effects of a NAC derivative, versus NAC itself, on amyloid misfolding’s symptoms caused by Aβ. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911 The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 844-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        August 2, 2021